Exhibit 10.1

 

SECOND Amendment to

Employment AGREEMENT

 

This Second Amendment to Employment Agreement (the “Second Amendment”),
effective as of November 4, 2016, is between Eastside Distilling, Inc., a Nevada
corporation (the “Company”), and Steven Earles (the “Executive”).

 

A.           Effective February 6, 2015, the Company and the Executive entered
into an Employment Agreement (the “Agreement”) pursuant to which the Executive
agreed to provide certain services to the Company. This Agreement was amended
effective July 5, 2016 (the “Second Amendment”). The Agreement is incorporated
into this Second Amendment by this reference and all defined terms in the
Agreement shall have the same meaning in this Second Amendment.

 

B.           The parties now wish to modify and amend the Agreement in
accordance with this Second Amendment.

 

The parties, each intending to be legally bound, agree as follows:

 

1.          The first sentence of Section 1 of the Agreement shall be amended in
its entirety to read as follows:

 

“The Company hereby employs Executive, and Executive hereby accepts employment,
as the President of the Company.”

 

2.          The first sentence of Section 3(a) of the Agreement shall be amended
in its entirety to read as follows:

 

“In consideration for Executive’s performance of Executive’s duties and
responsibilities with the Company, the Company shall pay to Executive, a base
salary of $120,000 per annum (the “Base Salary”).”

 

3.          Section 7(b)(ii) of the Agreement shall be amended to read as
follows:

 

“(ii) a lump sum severance payment in an aggregate amount equal to one month of
the Executive’s then-current Base Salary.”

 

4.          Executive hereby waives his claim for accrued and unpaid salary of
$182.026.61.

 

5.          The Company hereby grants to Executive a restricted stock unit (the
“RSU”) of shares (the “RSU Shares”) of Common Stock equal to the quotient
obtained by dividing $30,000 by the closing price of the Common Stock on the
effective date hereof, which the Company hereby deems to be the fair market
value of such shares as of the date hereof, all pursuant to the Company’s 2016
Stock Incentive Plan, to vest as follows:

 

 

 

 

Vesting Date   Number of Restricted Stock Units That Vest Grant Date   One
quarter of the RSU Shares January 1, 2017   One quarter of the RSU Shares April
1, 2017   One quarter of the RSU Shares July 1, 2017   One quarter of the RSU
Shares

 

6.          The Company shall indemnify Executive to the fullest extent allowed
by the Company’s Articles of Incorporation, as amended, the Company’s Amended
and Restated Bylaws (the “Bylaws”), and applicable law. Notwithstanding Section
7.14 of the Bylaws, to the extent permitted by applicable law, the rights
granted pursuant to this Section 6 shall apply to acts and actions occurring
since October 31, 2014.

 

7.          This Second Amendment shall be deemed a modification of the
Agreement in accordance with Section 11(h) of the Agreement. Except as
specifically modified hereby, the Agreement shall be deemed controlling and
effective, and the parties hereby remake and confirm each of the representations
and warranties of the Agreement and agree to be bound by each of its terms and
conditions.

 

8.          This Second Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

The Company and the Executive have duly executed this Second Amendment as of the
date first above written.

 

  EASTSIDE DISTILLING, INC.         By:     Name: Grover T. Wickersham   Title:
Chairman of the Board         STEVEN EARLES             Name: Steven Earles

 

 2 

 



 